Citation Nr: 0618684	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  04-35 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD) with 
alcohol abuse.  

2.  Entitlement to a compensable disability rating for the 
residuals of a shrapnel wound of the back.

3.  Whether a May 1998 rating decision was clearly and 
unmistakably erroneous in denying service connection for 
PTSD.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his brother


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 


INTRODUCTION

The veteran had active service from August 1970 to February 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that rating decision the RO granted service connection for 
PTSD, and assigned a 30 percent rating; denied a compensable 
rating for the residuals of the shrapnel wound; and 
determined that the May 1998 decision was not clearly and 
unmistakably erroneous.  The veteran perfected an appeal of 
that decision.

The issues of entitlement to higher ratings for PTSD and the 
residuals of a shrapnel wound are addressed in the remand 
portion of the decision below and are remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 1998 decision the RO denied service connection 
for PTSD.  The veteran was notified of that decision and did 
not appeal.  

2.  The May 1998 rating decision was supported by the 
evidence then of record and the applicable statutory and 
regulatory provisions existing at the time were correctly 
applied.  




CONCLUSION OF LAW

The May 1998 rating decision in which the RO denied service 
connection for PTSD is final, and not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7105 (West 1991); 
38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 20.1103 (1997); 
38 C.F.R. § 3.105(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION
Clear and Unmistakable Error

A decision of the RO becomes final and binding and is not 
subject to revision on the same factual basis in the absence 
of clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
38 U.S.C.A. § 7105(c) (West 1991); 38 U.S.C.A. § 5109A (West 
2002); 38 C.F.R. § 20.1103 (1997); 38 C.F.R. § 3.105 (2005).

The determination of whether a decision was clearly and 
unmistakably erroneous is based on three factors: 1) whether 
the correct facts, as they were known at the time, were not 
before the adjudicator, or whether the pertinent statutory or 
regulatory provisions were incorrectly applied; 2) the error 
must be undebatable and of the type that, had it not been 
made, would have manifestly changed the outcome of the case 
at the time it was made; 3) the determination of whether a 
decision was clearly and unmistakably erroneous must be based 
on the record and law that existed at the time the decision 
was rendered.  See Damrel v. Brown, 6 Vet. App. 242, 245 
(1994).

Under the law in effect at the time of the May 1998 rating 
decision, a grant of service connection for PTSD required 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1997).  

The medical evidence of record at the time of the May 1998 
decision included the veteran's service medical records, 
which are negative for any complaints or clinical findings 
regarding a psychiatric disorder.  VA progress notes dated in 
1996 and 1997 showed a primary diagnosis of alcohol abuse, 
with references to PTSD symptoms.  The progress notes do not, 
however, include the clinical findings or an analysis of the 
diagnostic criteria to support a diagnosis of PTSD.  
Following the veteran's April 1997 claim for service 
connection for PTSD, the RO provided him a VA psychiatric 
examination in March 1998 for the expressed purpose of 
determining whether his history and psychiatric symptoms met 
the criteria for a diagnosis of PTSD.  As a result of that 
examination and review of the claims file, the VA 
psychiatrist determined that the veteran's psychiatric 
problems were due to alcohol abuse and a characterological 
disorder, not PTSD.  Based on the results of the examination, 
in the May 1998 rating decision the RO denied service 
connection for PTSD by finding that, although the veteran 
served in combat in Vietnam, he did not have PTSD.

The veteran contends that the May 1998 decision was clearly 
and unmistakably erroneous in denying service connection for 
PTSD because the VA progress notes included his reports 
regarding various stressors; that the March 1998 examination 
was not adequate for rating purposes and the RO should have 
requested clarification of the psychiatric diagnosis; and 
that the psychiatrist in March 1998 implied that the veteran 
had PTSD by finding that his score on the Mississippi Combat 
Scale was "consistent with his psychiatric diagnosis."

Clear and unmistakable error is a very specific and rare type 
of error of fact or law that compels the conclusion that the 
result of the decision would have been manifestly different 
but for the error.  See Fugo v. Brown, 6 Vet. App. 40 (1993).  
The veteran's arguments in this case pertain to how the 
evidence was weighed, and disagreement with how the evidence 
was weighed does not constitute clear and unmistakable error 
because it does not compel the conclusion that the outcome 
would have been different.  See Russell v. Principi, 3 Vet. 
App. 310 (1992).  The RO apparently determined that the March 
1998 examination results were more probative than the 
references to PTSD in the VA progress notes.  

In addition, whether the RO failed to fulfill the duty to 
assist by obtaining clarification of the March 1998 diagnoses 
cannot constitute clear and unmistakable error.  See Baldwin 
v. West, 13 Vet. App. 1, 7 (1999), aff'd on recons., 15 Vet. 
App. 302 (2001) (per curium).  The veteran's assertion that 
the reference to his score on the Mississippi Combat Scale 
was indicative of PTSD is purely speculative, in that the 
examiner found that his "psychiatric diagnosis" was a 
characterological disorder and alcohol abuse, not PTSD.

The regulation in effect in 1998 required a clear diagnosis 
of PTSD to support a grant of service connection.  The RO 
determined that the evidence then of record did not show a 
clear diagnosis of PTSD, and denied service connection.  That 
determination was in accordance with the evidence then of 
record and the pertinent law then in effect.  The Board 
finds, therefore, that the correct facts, as they were known 
at the time, were before the adjudicator and that the 
pertinent regulatory provisions were correctly applied.  For 
that reason the May 1998 rating decision was not clearly and 
unmistakably erroneous in denying service connection for 
PTSD.
Development of the Claim

The United States Court of Appeals for Veterans Claims 
(Court) has determined that VA's duties to notify a claimant 
of the evidence needed to substantiate a claim and to assist 
the claimant in the development of that evidence do not apply 
to a claim of clear and unmistakable error in a prior final 
decision.  See Parker v. Principi, 15 Vet. App. 407, 412 
(2002).  


ORDER

The claim of clear and unmistakable error in the May 1998 
rating decision is denied.  


REMAND

VA is required by statute and regulation to notify a claimant 
of the information and evidence necessary to substantiate a 
claim for VA benefits and to assist claimants in the 
development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2005).  Although the RO 
informed the veteran in May 2002 of the evidence needed to 
establish entitlement to service connection, the RO has not 
informed him of the evidence needed to establish entitlement 
to higher ratings.  The Board finds, therefore, that remand 
of the case is required.  See also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The veteran was most recently provided a VA psychiatric 
examination in March 2003.  That examination was provided for 
the purpose of obtaining an opinion on whether he had PTSD, 
and not to determine the severity of the disorder.  For that 
reason and due to the passage of time since then, the Board 
finds that another examination is warranted.

Accordingly, the case is remanded for the following actions:

1.  Review the claims file and ensure 
that VA's duty to notify the veteran of 
the evidence needed to substantiate his 
claims, as defined in the statute, its 
implementing regulation, court decisions, 
and VA directives, is fulfilled.

2.  Provide the veteran a psychiatric 
examination in order to determine the 
nature and severity of the manifestations 
of PTSD.  The claims file and a copy of 
this remand should be made available to 
and be reviewed by the examiner.  

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, re-
adjudicate the issues on appeal.  If any 
benefit sought on appeal remains denied, 
provide the veteran and his 
representative a supplemental statement 
of the case.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
N. W. Fabian
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


